Title: To John Adams from C. W. F. Dumas, 31 January 1786
From: Dumas, C. W. F.
To: Adams, John


     
      Monsieur
      La Haie 31e. Janv. 1786
     
     J’ai reçu la Lettre Ministerielle de N. York que V. E. a eu la bonté de m’acheminer. Je suis sensible com̃e je le dois à la part tout-à-fait obligeante que Vous daignez y prendre; & j’ai l’honneur de vous en transmettre ci-joint copie du contenu, ainsi que ma reponse à la dite Lettre, qu’après avoir lue V. E. voudra bien avoir la bonté de fermer & faire acheminer. V. E. verra le recours que je dois avoir à S. E. Mr. Jefferson, pour tâcher de tirer vers la fin d’Avril prochain les arrérages dûs selon l’Acte du Congrès, si ce n’est à Amsterdam, ce qui m’accom̃oderoit le mieux, au moins à Paris. Si le local & les circonstanees sont tels que V. E. puisse concourir à cette facilité, je suis bien sûr qu’Elle le voudra, & prends la liberté en ce cas de la solliciter.
     Depuis 6 mois j’ai fait de très-bonnes choses. J’ai fait sur-tout que ceux qui croyoient ne pas s’entendre s’entendirent à merveille en peu d’heures: ce qui a produit un grand effet, que bien des gens croyoient encore fort éloigné.— J’ai fait depuis trois mois quatre courses hors de ville, malgré les incom̃odités de l’âge & de la saison, pour faire plaisir à nos deux bons Allies, & j’espere de pouvoir dans quelques semaines vous en apprendre le succès.— Le germe d’une autre affaire est conçu. Quand it sera pondu on le couvera, & l’on pourra voir eclore s’il plait à Dieu un joli poulet. Heureusement, pendant l’année derniere les secrets d’Etat ont été plus impénétrables que précédem̃ent; ce qui a dérouté bien des Diplomatiques

abusés par les oracles du vieux temps, qui ne voient plus goute au présent, dans les mysteres duquel ces oracles ne sont point initiés ni dignes de l’être, si ce n’est peut-être ceux d’iniquité ou de frivolité. Au reste, com̃e ces choses ne tendent qu’à la paix & à la sûreté de tous, il n’y a que l’envie qu’elles puissent blesser.
     V. E. m’avoit com̃uniqué l’année passée la Déposition de Jesse Dunbar, que je vous renvoie ci-joint selon vos ordres, avec deux Gazettes où elle est, dans l’une mal extraite, dans l’autre tout du long à la satisfaction j’espere de V. E.
     La ci-jointe pour Mr. Ths. Russel à Boston me vient de la part d’un des Volcans des Pays-Bas, notre connoissance V. D. K. de Leide.
     Les temoignages de votre affection, Monsieur, sont précieux à ma famille com̃e à moi-même; & nous formons les voeux les plus sinceres pour V. E., pour Mesdames Adams & pour Mrs. vos fils.
     Je suis avec grand respect De Votre Exce. le très humble & trèsobéissant serviteur
     
      Cwf Dumas
     
     
     TRANSLATION
     
      Sir
      The Hague, 31 January 1786
     
     I received the ministerial letter from New York, which your excellency had the goodness to send along. I am sensible, as is right, to the perfectly obliging part you care to take; and I have the honor to transmit an enclosed copy of the contents, along with a reply to the said letter, which after having read your excellency will have the kindness to seal and send along. Your excellency will note the recourse I must make to his excellency Mr. Jefferson in order to collect around the end of April the arrears due according to the act of Congress, if not in Amsterdam, as suits me better, at least in Paris. If the place and circumstances are such that your excellency can assist in this matter, I am quite certain that he will wish to do so, and I take the liberty in that case to solicit him.
     In the past six months I have accomplished some good things. Above all, in but a few hours I had those agree marvelously who were thought not to be in agreement—producing great results, which quite a few had deemed still very far off. In three months I have completed four errands outside of the city, despite the inconveniences of age and season, in order to please our two good allies, and I hope to reveal their outcomes to you in a few weeks. The seed of another affair is conceived. When it is laid, we will brood over it until we may see hatch, if it please God, a nice little chick. Thankfully, during the last year state secrets have been more inscrutable than before, which has sidetracked many a diplomat who, deceived by the oracles of old times, no longer perceives any of the mysteries in which

their oracles are not initiated nor worthy of so being, unless they be mysteries of iniquity and frivolity. In any case, given that these affairs tend only toward the peace and safety of all, they can only touch a sense of envy to the quick.
     Your excellency communicated the deposition of Jesse Dunbar to me last year, which I am sending back enclosed herein per your orders, along with two gazettes where the deposition is printed, in one poorly excerpted and in the other completely in line, I hope, with your excellency’s wishes.
     The letter enclosed here for Mr. Thomas Russell in Boston has just come to me courtesy of one of the volcanoes of the Netherlands, our acquaintance Van der Kemp of Leyden.
     The proofs of your affection, sir, are precious to my family and to me; and we express our best wishes to your excellency, to Mrs. and Miss Adams, and to your sons.
     I am with great respect your excellency’s most humble and most obedient servant
     
      Cwf Dumas
     
    